Citation Nr: 1218833	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  09-02 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial, compensable rating for degenerative disc disease of the thoracolumbar spine prior to September 8, 2010, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In April 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action on the claims on appeal is warranted.  

During the Veteran's April 2012 Board hearing, he indicated that he occasionally received treatment for his lumbar spine disability from a chiropractor.  He reported that he was treated at the Logan Chiropractic Health Center in January 2011, and that range of motion testing revealed flexion limited to 45 degrees, extension to 0 degrees, right and left rotation each to 30 degrees, and right and left lateral flexion each to 25 degrees.  The Board notes that this represents a significant decrease in flexion when compared to range of motion testing performed on the most recent VA examination in September 2011, which revealed flexion to 85 degrees.

However, the January 2011 chiropractor report and other records from the Logan Chiropractic Health Center are not of record.  Given the Veteran's report of chiropractic treatment for his service-connected degenerative disc disease of the lumbar spine and indication of more significant impairment than shown on VA examination, the Board believes that efforts to obtain these records should be undertaken.  

In addition, the record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, with a disability onset date of December 7, 2005.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Moreover, the claims file reflects that there may be outstanding VA medical records which may be pertinent to the claims on appeal.  In this regard, it appears that the Veteran receives treatment at both the Sacramento and St. Louis VA Medical Centers (VAMCs), as the Veteran splits his time between both locations.  While the claims file currently includes outpatient treatment records from these VAMCs dated through December 2010, more recent records of VA treatment may be available.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-named facilities evaluation and/or treatment records dated since December 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should obtain all outstanding pertinent records of VA or treatment of the Veteran, since December 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO or the AMC should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

3.  The RO or the AMC should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim, to include records from the Logan Chiropractic Health Center.  The RO/AMC should explain the type of evidence that is the Veteran's ultimate responsibility to submit.

The RO/AMC's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO or the AMC should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R.  § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.  This should include consideration, based on the other evidence received, whether a new VA examination is in order.  If so, such examination should be scheduled.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


